Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a first bypass oil passage connecting the first pilot oil passage and the fourth pilot oil passage; a second bypass oil passage connecting the second pilot oil passage and the third pilot oil passage; a first throttle provided in the first bypass oil passage; a second throttle provided in the second bypass oil passage; and a connector through which the first pilot oil passage, the second pilot oil passage, the third pilot oil passage, and the fourth pilot oil passage pass.  
Claim 11 and its dependent claims are allowable because Claim 11 specifically requires a connector through which the first, second, third, and fourth pilot oil passages pass and which extends in a longitudinal direction; a warm-up oil passage surrounded by the first pilot oil passage, the second pilot oil passage, the third pilot oil passage, and the fourth pilot oil passage inside the connector, wherein the first pilot oil passage includes a first segment extending in the longitudinal direction inside the connector, wherein the second pilot oil passage includes a second segment extending in the longitudinal direction inside the connector, wherein the third pilot oil passage includes a third segment extending in the longitudinal direction inside the connector, wherein the fourth pilot oil passage includes a fourth segment extending in the longitudinal direction inside the connector, wherein the warm-up oil passage includes a fifth segment extending in the longitudinal direction inside the connector, and wherein when viewed in the longitudinal direction, the fifth segment is located inside a quadrangle defined by a center of the first segment, a center of the second segment, a center of the third segment, and a center of the fourth segment.  
U.S. Patent 10,767,346 is regarded as the nearest prior art for disclosing a work vehicle including a connector, but fails to teach or render obvious the distinguishing features noted above.  Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
May 6, 2022